Opinion
Per Curiam:
It appearing- to this Court that the earning capacity of David E. Sunstein is such as to call for him to pay Three hundred ($300.00) dollars per week for the support of his wife, Phyllis E. Sunstein, the order of the Court of Common Pleas, Criminal Division, of Montgomery County, No. 749, January Term, 1974, is modified and David E. Sunstein is hereby ordered to pay his wife Phyllis E. Sunstein the sum of Three hundred ($300.00) dollars per week for her support. This order shall be effective as of March 12, 1974.